Citation Nr: 9904843	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The issue before the Board is entitlement to service 
connection for the cause of the veteran's death.  The veteran 
had active military service from January 1952 to September 
1953.  He served as a rifleman in Korea during the Korean 
Conflict.  His military service awards and decorations 
include a Combat Infantryman Badge and the Purple Heart.  The 
veteran died in January 1997.  The appellant is the veteran's 
surviving spouse, who contends that the veteran's service-
connected right leg amputation disability contributed to the 
cause of the veteran's death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death.


REMAND

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).  The veteran died in January 1997.  The cause 
of his death was certified as a metastatic large cell 
carcinoma.  An aortic aneurysm and chronic obstructive 
pulmonary disease were noted to be significant conditions 
contributing to, but not related to the cause of death.  An 
autopsy was not performed.

At the time of the veteran's death service connection was in 
effect for residuals of an above-the-knee amputation of the 
right leg at the lower third of the right femur; residuals of 
a perforating shell fragment wound to the pectoral area, 
Muscle Group III, right, with retained small metallic foreign 
bodies; residuals of shell fragment wounds to the face, jaw 
and neck, with minimal disfigurement and retained small 
metallic foreign bodies; a right wrist scar; and donor site 
skin graft scars at the abdomen, and at the left thigh and 
calf.

The veteran's service medical records reveal that he was 
wounded in action by enemy artillery fire in Korea in August 
1952, and that he sustained the aforementioned injuries.  The 
service medical records are negative for complaints or 
findings pertaining to a stomach or abdominal disorder.  At 
an August 1953 physical examination for separation the 
veteran's abdomen was clinically evaluated as normal.

The veteran was seen for a VA compensation examination in 
March 1954.  Physical examination revealed a normal abdomen 
and digestive system.  Abdominal graft sites were observed to 
have healed.

In December 1996, the veteran was admitted to Muhlenbery 
Community Hospital because of complaints of cachexia, 
anorexia and hypokalemia.  Physical examination had revealed 
a carcinoma of the stomach, and the veteran underwent a 
partial gastrectomy and partial removal of his spleen.  A 
prior history of a cholecystectomy was noted.  The diagnosis, 
in pertinent part, was carcinoma of the stomach.

Steven J. Eskind, M.D., wrote a letter in December 1996 
noting that a full work-up of the veteran's gastrointestinal 
system had revealed a small malignant ulcer at the midbody of 
the stomach along the greater curvature.

In December 1997, Gary D. Givens, M.D., indicated that the 
veteran had suffered from recurrent infections, phantom pain, 
and sympathetic reflex dystrophy; all of which were service 
related and lead to dependence on various medications.  Dr. 
Givens opined that the veteran's terminal event was due to a 
rare abdominal sarcoma, but that his service-related chronic 
conditions were a factor in his early and untimely death.     

During a February 1998 hearing, the appellant testified that 
her husband had suffered from constant pain and frequent 
infections due to his service connected right leg disability.  

On review of the aforementioned the Board finds that a 
medical opinion would be helpful to determine whether the 
clinical record shows any etiological relationship between 
the veteran's service connected disabilities, and the cause 
of his death.  The Board also believes that an opinion is 
necessary to in light of Dr. Givens' opinion that the 
veteran's service-related disabilities were a factor in his 
early and untimely death as such opinion renders the 
appellant's claim well grounded and triggers the provisions 
of 38 U.S.C.A. § 5107(b) (West 1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO should have a VA oncologist 
review the claims file and render an 
opinion regarding the connection, if any, 
between the veteran's service-connected 
disabilities and the cause of his death.  
In particular, the examiner must offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected right leg amputation 
disability:

(a)  either singly, or jointly with 
some other condition, was the 
immediate or underlying cause of 
death, or was etiologically related 
thereto, and thereby was a principal 
cause of the veteran's death;

(b)  contributed substantially or 
materially, to a principal cause of 
death;

(c)  caused such debilitating 
effects and general health 
impairment that the veteran was 
rendered materially less capable of 
resisting the effects of other 
disease or injury primarily causing 
death; or

(d)  was of such severity as to have 
a material influence in accelerating 
death and affected a vital organ and 
was itself of a progressive or 
debilitating nature.

The examiner must also offer an opinion 
regarding the opinion made by Dr. Givens 
in December 1997, which indicated a 
relationship between the veteran's 
service connected disabilities and the 
cause of his death.  A complete written 
rationale and the medical principles 
involved must be provided for any opinion 
proffered.  The report must be typed.  

2.  After the development requested has 
been completed, the RO should review the 
physician's report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

After completion of the above development, the appellant's 
claim should be further reviewed.  If the determination is 
adverse, the appellant and her representative should be 
provided with a supplemental statement of the case and given 
the appropriate opportunity to respond thereto.  Thereafter, 
the claims file, including the above requested evidence, 
should be returned to this Board for appellate review, if in 
order.  No action is required by the appellant until she 
receives further notice.

The purpose of this remand is to procure clarifying data. The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the appeal.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

OSS



- 6 -


